Citation Nr: 1043671	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-50 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously before the Board in June 2010 and 
remanded for additional development.  The Board finds that the RO 
substantially complied with the mandates of the June 2010 remand 
and will proceed to adjudicate the appeal.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service-connected disabilities are asbestos 
lung disease, rated as 60 percent disabling; bilateral hearing 
loss, rated as 20 percent disabling; and tinnitus, rated as 10 
percent disabling.  The combined disability rating is 70 percent.

2.  The appellant's service-connected disabilities do not 
preclude him from securing and maintaining substantially gainful 
employment consistent with his education and occupational 
experience.




CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

In VA correspondence to the appellant dated in December 2007, the 
appellant was informed of what evidence was required to 
substantiate the TDIU claim and of his and VA's respective duties 
for obtaining evidence.  The correspondence also informed the 
appellant of the criteria for establishment of a disability 
rating and an effective date.  Hence, the timing of the VCAA 
notice was in compliance with Pelegrini v. Principi, 18 Vet App 
112 (2004).

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records are in the file.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).
The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was provided with VA examinations, including an 
audiological examination, in August 2010 to specifically evaluate 
whether his service-connected disabilities render him 
unemployable.  The August 2010 VA examination reports note the 
effect of the appellant's service-connected lung disability, 
hearing loss and tinnitus on his usual occupation and daily 
activities.  The August 2010 VA examiners provided opinions on 
whether the appellant was able to engage in employment based on 
his service-connected disabilities.  The opinions were rendered 
by medical professionals following thorough examinations and 
interviews of the appellant.  The examiners obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiners laid a factual foundation for 
the conclusions that were reached.  Therefore, the Board finds 
that the examinations are adequate.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

Legal criteria and analysis

The appellant claims that he is unable to work due to problems 
associated with his service-connected disabilities and that a 
TDIU is warranted.  For the reasons that follow, the Board finds 
that TDIU is not warranted.

According to the law, entitlement to a TDIU requires evidence of 
service-connected disability so severe that it is impossible for 
the Veteran in particular or an average person in general, to 
follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) for veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).

In the present case, service connection is currently established 
for asbestos lung disease, rated as 60 percent disabling; 
bilateral hearing loss, rated as 20 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The appellant's 
combined rating is 70 percent.  38 C.F.R. § 4.25.  Thus, he meets 
the minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).  However, the evidence must still show that he is unable 
to pursue a substantially gainful occupation due to his service-
connected disabilities.  As such, the Board will now review the 
evidence of record to see if it demonstrates that the appellant 
is unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.

On his TDIU application (VA Form 21-8940), dated and received in 
October 2007, the appellant indicated that he had a 12th-grade 
education and that he had not gone to college.  The appellant 
indicated that he last worked as a mechanic in November 1982.  He 
also indicated that his former employer was no longer in business 
and had closed its doors in 1983.  See January 2008 VA Form 21-
4192, Request for Employment Information.  A February 2008 letter 
from a manager at International Park indicated the appellant was 
not employed by their company and they had no records regarding 
the appellant.

A January 2008 VA examination report reflects that the appellant 
was retired, and had no difficulty with activities of daily 
living.  The appellant reported that he had dyspnea after walking 
50 yards at normal pace on level ground or going up one flight of 
stairs.  He did not use supplemental oxygen.  He had no periods 
of incapacitation due to respiratory insufficiency requiring 
hospitalization or bedrest.  He used an inhaler as needed for 
shortness of breath.  On physical examination, he was well 
developed and well nourished.  He appeared to be comfortable 
while sitting in the chair.  His lungs were bilaterally 
symmetrical and his heart was not enlarged.  A chest X-ray of 
January 2008 showed calcified granulomas in the lungs and 
calcified lymph nodes in hilar areas.  A pulmonary function test 
showed a full blood count of 2.24 liters, which was 53% of 
predicted.  Forced expiratory volume in one second (FEV1) was 
1.08 liters, which was 38% of predicted.  FEV1 forced vital 
capacity (FVC) was 48%, which was 74% of predicted.

A July 2008 VA examination report reflects that the appellant 
reported that he retired in 1982, and discontinued his job as a 
mechanic because of shortness of breath.  The report indicates 
that the appellant was diagnosed with chronic obstructive 
pulmonary disease in 2003.  The report noted that in the last 
twelve months shortness of breath increased.  

An August 2010 VA examination report reflects that the appellant 
reported that he developed gradual onset of shortness of breath 
with exertion.  He reported that his service-connected lung 
disability was stable since onset.  The appellant did not report 
a history of hospitalization or surgery, respiratory system 
trauma, or swelling.  

The August 2010 VA examination report reflects that the service-
connected lung disability resulted in lack of stamina and 
weakness.  The report notes that the lung disability's effects on 
usual daily activities included limited stamina and fatigue.  The 
appellant reported to the August 2010 VA examiner that he was a 
mechanic and that he had retired in 1982 after his employer 
closed the plant.  He reported that he did odd jobs after the 
plant closed.  The VA examination report notes that pulmonary 
function tests showed mild restrictive ventilatory defect.  The 
VA examiner opined that the appellant's lung condition would not 
allow him to engage in physical employment.  However, the VA 
examiner noted that he would be able to engage in sedentary 
employment.  

The appellant is also service-connected for hearing loss, at 20 
percent disabling, and tinnitus, at 10 percent disabling.  An 
August 2010 VA audiological examination report noted that the 
appellant had bilateral moderate to profound sensorineural 
hearing loss.  Speech discrimination in his right ear was good, 
and speech discrimination in his left ear was fair.  The August 
2010 VA audiological examination report notes that the 
appellant's hearing loss has significant effects on his 
occupation.  The VA audiological examination report reflects that 
the appellant reported extreme difficulty hearing complete 
conversations with his current hearing loss.  He had been wearing 
hearing aids for several years and noted some improvement, 
however, he stated that he still misses information even with 
hearing aids.  The VA audiological examiner stated that the 
appellant would likely have some difficulty working in 
environments that did not allow for face to face communications 
and/or with a lot of background noise present.  The VA 
audiological examiner noted that with the use of functioning 
hearing aids, the appellant should be able to successfully 
communicate in quiet environments.  The VA audiological examiner 
noted that the appellant's tinnitus was periodic and should not 
interfere with most employment environments.

Although the appellant has asserted that he cannot work due to 
his service-connected disabilities, the medical evidence of 
record shows that the appellant has no exceptional or unusual 
factor associated with his service-connected disabilities that 
render the regular scheduler standards impracticable.  The 
appellant indicated in his December 2007 application that he 
became too disabled to work in January 2003.  He stated that he 
last worked full time in November 1982 and reported that he did 
not leave his last job because of his disability.  He indicated 
that he had not tried to obtain employment since he became too 
disabled to work.  It is not clear whether the appellant stopped 
working due to shortness of breath, or due to a plant closure, as 
a result of contradicting statements from the appellant.  See 
July 2008 VA examination report; August 2010 VA examination 
report.  The appellant is competent to report symptoms he 
experiences.  However, as a lay person he is not competent to 
provide a medical opinion concerning whether he is able to work.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, 
due to his contradicting statements concerning why he stopped 
working, the Board finds his statements to be less than credible.  
Consequently, the Boards finds the appellant's statements 
concerning his unemployability due to service-connected 
disabilities to be less probative than the VA examinations and 
treatment records of record.    

The Board finds the appellant is not precluded from securing and 
maintaining substantially gainful employment, consistent with his 
educational and occupational experience, due to his service-
connected disabilities.  The appellant is currently service-
connected for asbestos lung disease, rated as 60 percent 
disabling, bilateral hearing loss, rated at 20 percent disabling, 
and tinnitus, rated as 10 percent disabling.  The Board notes 
that marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. §  4.16(a).  The standard, as in 
this case, is whether a particular job is realistically within 
the physical and mental capabilities of the claimant.  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991) (noting that substantially 
gainful employment is defined as work which is more than marginal 
and which permits the individual to earn a living wage).  
Significantly, the August 2010 VA examiner opined that although 
the appellant's service-connected lung disability did not allow 
him to engage in physical employment, he was able to engage in 
sedentary employment.  The August 2010 VA audiological examiner 
opined that the appellant's service-connected hearing loss 
disability did not prevent him from successfully communicating in 
quiet environments and that his tinnitus should not interfere 
with most employment environments.  The Board notes that the 
appellant has a high school education.  Although the file 
indicates the appellant's work history involved working as a 
mechanic, the file contains no evidence that the appellant would 
be unable to secure and maintain substantially gainful sedentary 
employment.  The August 2010 VA examiners did not find that the 
appellant was unemployable due to his service-connected 
disabilities.  Therefore, schedular TDIU is not warranted under 
38 C.F.R. § 4.16(a).  

The Board has also considered whether the appellant is entitled 
to referral for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  However,  there is nothing in the record to indicate 
that this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in the 
assigned combined schedular rating of 70 percent.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  As discussed above, the evidence indicates the 
appellant is capable of sedentary employment and there is no 
indication the appellant's service-connected disabilities have 
impaired his employment beyond the level of impairment 
contemplated by a schedular rating of 70 percent.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b) is not 
warranted.

For the reasons above, the Board concludes that the preponderance 
of the evidence is against the appellant's claim for a TDIU.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


